Citation Nr: 0925774	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-21 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to January 15, 
1988 for the award of service connection for the cause of the 
Veteran's death.

2.  Entitlement to a burial allowance in excess of $1100.00.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Bush, Counsel
INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from June 2005 and October 2005 decisions 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (the RO).  

Procedural history

The Veteran served on active duty from July 1966 to June 
1968.  He died in November 1985.  The appellant is the 
Veteran's surviving spouse.

The appellant filed for a burial allowance in January 1986.  
The RO awarded the appellant a non service-connected burial 
allowance in the amount of $150.00 in a January 1986 
decision.  

The appellant filed a claim of entitlement to service 
connection for the cause of the Veteran's death on January 
15, 1988.  Her claim was denied and she appealed to the 
Board.  Service connection for the cause of the Veteran's 
death was eventually awarded in a June 2005 rating decision; 
an effective date of January 15, 1988 was assigned.  The 
appellant thereafter indicated disagreement with the 
assignment of that date and perfected an appeal as to that 
issue.  

In light of the grant of service connection for the cause of 
the Veteran's death, a subsequent October 2005 decision 
awarded an additional $950.00 in burial benefits, bringing 
the total award to $1100.00.  The appellant perfected an 
appeal as to the amount awarded.  

The appellant presented personal testimony before a decision 
review officer (DRO) in December 2006, a transcript of which 
is associated with the Veteran's VA claims file.  The DRO 
then conducted a de novo review of the claims and confirmed 
the RO's findings in a May 2007 supplemental statement of the 
case (SSOC).  
Issue not on appeal

In a December 2005 statement, the appellant argued the change 
in the status of her dependents was incorrect.  The DRO 
acknowledged this statement during the December 2006 hearing 
and indicated this issue had not yet been adjudicated.  
See the DRO hearing transcript, page 3.  Accordingly, that 
issue is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  A claim for entitlement to service connection for the 
cause of the Veteran's death was not received within a month 
of the Veteran's death in November 1985.  

2.  The appellant did not file a claim for entitlement to 
service connection for the cause of the Veteran's death prior 
to January 15, 1988.  

3.  The Veteran was buried prior to April 1, 1988.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
15, 1988 for the award of service connection for the cause of 
the Veteran's death have not been met. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(c)(2)(2008).

2.  Entitlement to a burial allowance in excess of $1100.00 
is denied.  
38 U.S.C.A. § 907 (West 1982); VAOGCPREC 18-89.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking an earlier effective date for the 
award of DIC benefits and an increased burial allowance.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

As will be explained below, the facts in this case are not in 
dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the issues here on appeal.  Application of 
pertinent provisions of the law and regulations will 
determine the outcome.

Further, as to the issue of entitlement to an earlier 
effective date for the award of service connection for the 
cause of death of the Veteran, the Board observes that this 
appeal arises from the appellant's disagreement with the 
effective of the award of the benefit.  The United States 
Court of Appeals for the Federal Circuit and the Court have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, as discussed in greater detail below, the 
outcome of this case hinges on the application of the law to 
evidence which is already in the file.  No amount of 
additional evidentiary development would change the outcome 
of this case; therefore no VCAA notice is necessary.  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) and 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim"].  Accordingly, 
the argument of the appellant's representative to the effect 
that she was not informed of the evidentiary requirements 
necessary to substantiate her claim for an increased burial 
allowance is without merit, as the law is dispositive of this 
matter.  See the June 2009 Informal Hearing Presentation.

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2008).  The appellant has been accorded ample 
opportunity to present evidence and argument in connection 
with this matter.  She testified before a DRO in December 
2006 and has not requested a personal hearing with a Veterans 
Law Judge.  

In short, the Board believes that these issues were properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.


	(CONTINUED ON NEXT PAGE)



1.  Entitlement to an effective date prior to January 15, 
1988 for the award of service connection for the cause of the 
Veteran's death.

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award for compensation benefits shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 
38 C.F.R. § 3.400 (2008).

Applicable law and VA regulations provide that the effective 
date for an award of service-connected death after separation 
from service, as in this case, shall be the first day of the 
month in which the veteran's death occurred if the claim is 
received within one year after the date of death; otherwise, 
date of the receipt of the claim.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(c)(2) (2008).
Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2008).  The term "claim" or "application" means 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2008).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008). 

Analysis

The RO has established service connection for the cause of 
the Veteran's death from January 15, 1988 based on the 
appellant's application for Dependency and Indemnity 
Compensation (DIC) benefits received on that date.  

The Board's inquiry is thus limited to identifying whether a 
claim of entitlement to service connection for the cause of 
the Veteran's death was filed before the current effective 
date of the award in question, namely January 15, 1988.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the 
Board must look at all communications that can be interpreted 
as a claim, formal or informal, for VA benefits].  

The Board has carefully reviewed the record and can identify 
no communication from the appellant which may be considered 
to be a claim of entitlement to service connection for the 
cause of the Veteran's death prior to the claim received on 
January 15, 1988.  The appellant does not contend that she 
filed a claim for service connection for the Veteran's death 
prior to January 15, 1988.  Rather, as discussed immediately 
below, she posits various arguments for exceptional 
consideration of her claim for burial benefits.

First, the appellant argues that her January 1986 application 
for burial benefits should be construed as "claim" for the 
cause of the Veteran's death.  See the June 6, 2006 
substantive appeal.  However, the appellant made no 
indication in this document that she felt the Veteran's death 
was a result of service.  Although statements from claimants 
must be liberally construed, see EF v. Derwinski, 1 Vet. App. 
324, 326 (1991), the Board is not required to conjure up 
issues that were not raised by the appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).  Accordingly, this 
correspondence cannot by any stretch of the imagination be 
construed as a claim of entitlement to service connection for 
the cause of the Veteran's death.  See 38 C.F.R. § 3.155 
(2008); see also Dunson v. Brown, 4 Vet. App. 327, 330 (1993) 
[a claim must identify the benefit sought].  

The appellant additionally argues that that she did not 
understand the process of filing for service connection for 
the cause of the Veteran's death and therefore failed to file 
a claim for such in addition to her claim for burial benefits 
in January 1986.  See the June 12, 2009 Informal Hearing 
Presentation, page 2; see also the December 2006 DRO hearing 
transcript, page 3.  Questions of her credibility 
notwithstanding, the Board notes that ignorance cannot be 
used as an excuse.  In Morris v. Derwinski, 1 Vet. App. 261 
(1991), the Court held that an appellant's abandonment of his 
claim based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  As 
the Court in Morris noted, the United States Supreme Court 
has held that individuals dealing with the Government are 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. Corp. 
v. Merrill, 332 U.S. 380 (1947).  So it is in this case.

Finally, the appellant appears to be raising an argument 
couched in equity in that she contends that it is unfair to 
deny an earlier effective date for the grant of service 
connection for the cause of the Veteran's death when the 
Veteran's date of death was well before the date of the grant 
of benefits.  See the December 2006 DRO hearing transcript, 
page 6.  Though certainly sympathetic to the appellant's 
position, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board has decided this case based 
on its application of this law to the pertinent facts.

In summary, based upon a complete review of the evidence on 
file, and for reasons and bases expressed above, the Board 
finds an effective date prior to January 15, 1988 is not 
assignable for service connection for the cause of the 
Veteran's death as a matter of law.  See 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).  The benefit sought on 
appeal is accordingly denied.

2.  Entitlement to a burial allowance in excess of $1100.00.

Relevant law and regulations

In any case in which a veteran dies as the result of a 
service-connected disability or disabilities, the 
Administrator, upon the request of the survivors of such 
veteran, shall pay the burial and funeral expenses incurred 
in connection with the death of the veteran in an amount not 
exceeding the greater of (1) $1,100, or (2) the amount 
authorized to be paid under section 8134(	a) of title 5 in 
the case of a Federal employee whose death occurs as the 
result of an injury sustained the performance of duty.  See 
38 U.S.C.A. § 907 (1982); see also PL 95-479 (effective 
October 1, 1978).

Analysis

In this case, the Veteran died in November 1985 and was 
buried that same month.  Pursuant to 38 U.S.C.A. § 907 and PL 
95-479, this allows for a maximum $1100 in burial benefits.  
[The appellant does not contend, and the evidence does not 
demonstrate, that the Veteran was a Federal employee whose 
death was a result of an injury sustained in the performance 
of duty].  Review of the record indicates the appellant was 
awarded $150 in non service-connected burial benefits in 
January 1986 and an additional $950 in burial benefits in 
October 2005 after the Veteran's cause of death was service-
connected, bringing her total burial benefits to $1100.  

The Board acknowledges that since the Veteran's death the 
maximum burial benefits rate has increased twice, to $1500 
and to $2000.  See PL 100-322 and PL 107-103.  However, 
contrary to the assertions of the appellant, the increased 
rate of $1500 was awarded for burials occurring on or after 
April 1, 1988 and the increased rate of $2000 was awarded for 
burials occurring on or after September 11, 2001.  
See id.; see also VAOGCPREC 18-89.  As detailed above, the 
Veteran was buried in November 1985, so the maximum burial 
rate available to the appellant is $1100.
To some extent, the appellant appears to be raising an 
argument couched in equity, in that it is unfair to deny her 
entitlement to additional burial benefits at the maximum rate 
in 2005 when service connection for the cause of the 
Veteran's death was awarded that year.  See the June 12, 2009 
Informal Hearing Presentation; see also the December 2006 DRO 
hearing transcript, page 4.  However, the Board is bound by 
the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
see also Harvey, supra.  The Board has decided this case 
based on its application of this law to the pertinent facts.

In summary, based on the evidence of record, the Board finds 
that appellant does not qualify for a burial allowance in 
excess of $1100.00.


ORDER

Entitlement to an effective date earlier than January 15, 
1988 for the grant of service connection for the cause of the 
Veteran's death is denied.

Entitlement to a burial allowance in excess of $1100.00 is 
denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


